Quillian, Justice.
The sole basis on which it is contended that this court rather than the Court of Appeals, has jurisdiction of the cause is contained in special ground 8 of the amended motion for new trial, in which it is urged that the trial judge committed reversible error in denying movant’s motions for mistrial and thereby deprived the movant of her property (the amount sued for) without due process and equal protection of the law in violation of the Georgia and United States Constitutions. Held:
This case clearly falls within the rule that an application of unquestioned and unambiguous provisions to a given state of facts is within the jurisdiction of the Court of Appeals. Norman v. State, 171 Ga. 527, 530 (156 SE 203); Payne v. State, 180 Ga. 609 (180 SE 130); McGill v. State of Ga., 209 Ga. 282 (71 SE2d 548), and cases cited. Hence, this case must be

Transferred to the Court of Appeals.


All the Justices concur.

Greene, Neely, Buckley & DeRieux, Ferdinand Buckley, Smith, Field, Ringel, Martin & Carr, Palmer Ansley, James A. Eichelberger, contra.